Citation Nr: 1002006	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1989 to September 
1989 and additional periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which denied service 
connection for right shoulder injury residuals and right hip 
injury residuals.  In May 2008, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  In September 2008, the Board remanded the 
Veteran's claims to the RO for additional development of the 
record.  

In February 2009, the Board denied service connection for 
both a right shoulder disorder and a right hip disorder.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In November 2009, the Court granted the Parties' Joint Motion 
for Remand; vacated that portion of the February 2009 Board 
decision which denied service connection for a right shoulder 
disorder; and remanded the Veteran's claim to the Board for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In November 2009, the Court granted the Parties' Joint Motion 
for Remand and remanded the Veteran's claim of entitlement to 
service connection for a chronic right shoulder disorder to 
the Board for additional action as directed by the Joint 
Motion.  The Joint Motion conveys that the Veteran should be 
afforded an examination for compensation purposes which was 
"reviewed and signed by a licensed physician."  Therefore, 
the Board has no discretion and must remand the instant 
appeal for compliance with the Court's November 2009 Order 
granting the Parties' Joint Motion to Remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the Parties that forms 
the basis of the Joint Motion to Remand).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's right shoulder 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right shoulder disorder had its 
onset during active service/active 
duty/active duty for training or 
otherwise originated during active 
service/active duty/active duty for 
training.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted and must be reviewed and signed 
by a licensed physician.  

2.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic right shoulder 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

